         Case 1:21-cv-01190-JLT Document 4 Filed 08/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   SAMUEL CAMPOSECO,                                   Case No.: 1:21-cv-01190-JLT (PC)

12                      Plaintiff,                       ORDER GRANTING APPLICATION
                                                         TO PROCEED IN FORMA PAUPERIS
13          v.
                                                         (Doc. 2)
14   ANDY GARCIA, et al.,
15                      Defendants.                      ORDER DIRECTING PAYMENT
                                                         OF INMATE FILING FEE BY THE
16                                                       TULARE COUNTY SHERIFF
17

18          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested
19   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing
20   required by § 1915(a), and accordingly, the request to proceed in forma pauperis is granted.
21   Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §
22   1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of
23   the preceding month’s income credited to plaintiff’s trust account. The Tulare County Sheriff is
24   required to send to the Clerk of the Court payments from Plaintiff’s account each time the
25   amount in the account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. §
26   1915(b)(2).
27          In accordance with the above and for good cause shown, the Court ORDERS:
28               1. Plaintiff's application to proceed in forma pauperis is GRANTED.
                                                       1
        Case 1:21-cv-01190-JLT Document 4 Filed 08/10/21 Page 2 of 2


 1              2. The Tulare County Sheriff or his designee shall collect payments from

 2        plaintiff’s prison trust account in an amount equal to twenty percent (20%) of the

 3        preceding month’s income credited to the prisoner’s trust account and shall

 4        forward those payments to the Clerk of the Court each time the amount in the

 5        account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of

 6        $350.00 has been collected and forwarded to the Clerk of the Court. The payments

 7        shall be clearly identified by the name and number assigned to this action.

 8              3. The Clerk of the Court is directed to serve a copy of this order and a copy of

 9        Plaintiff’s in forma pauperis application on the Tulare County Sheriff located at the Bob

10        Wiley Detention Facility, 36712 Road 112, Visalia, CA 93291.

11              4.    The Clerk of the Court is directed to serve a copy of this order on the Financial

12        Department, U.S. District Court, Eastern District of California, Sacramento Division.

13              5. Within 60 days of the date of service of this order, Plaintiff shall submit a

14        certified copy of his prison trust account statement for the six-month period immediately

15        preceding the filing of the complaint if Plaintiff has not already done so.

16
     IT IS SO ORDERED.
17

18     Dated:        August 9, 2021                            _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       2
